Blackford, J.
This was an action of debt brought against. Sloan by The Richmond Trading and Manufacturing Company. The suit is founded on two promissory notes executed by the *186defendant to one M. Cromelian, and by him assigned to the plaintiffs.
Pleas, 1, That the notes were given to the payee for the balance due on a quantity of liquors purchased by the defendant of the payee; that the payee warranted the liquors to be of the best quality, &c.; whereas they were of a very inferior quality, Ac.; that the defendant had paid the payee more than the liquors were worth, &c. 2, That the notes were obtained by the payee from the defendant by fraud, covin, and misrepresentation.
Replication to the pleas, that before and at the time of the assignment of the notes, the plaintiffs being about to purchase them, requested ‘the defendant to inform them whether the notes were given for a valuable consideration, and whether he had any defense or set-off to them; that thereupon the ^defendant informed and promised the plaintiffs that the notes were given to the payee for a valuable consideration; that the defendant had no defense or set-off against them; and if the plaintiffs would purchase the notes, the defendant ■ would pay them according to their tenor and effect; whereupon-the plaintiffs,' upon the information and promises aforesaid, purchased the notes, &c.
Rejoinder, that at the said time when, &c., and before the assignment, the defendant had not examined the liquors for which the notes were given, and had no knowledge of their bad quality.
General demurrer to the rejoinder, and judgment for the plaintiffs.
The defendant does not pretend that his rejoinder can be supported, but he says that the replication is bad. This is a plain case. The facts stated in the replication, viz., that the plaintiffs were induced to purchase the notes by the defendant’s representation and promise to them that the notes were good and would be paid, preclude the defendant from the defense set up by cither of the pleas. This obvious principle is adverted to and recognized in the case of Muchmore v. Bates, 1 Blackf., 248.
C. H. Test, for the plaintiff.
J. 8. Newman, for the defendants.
Per Curiam.—The judgment is affirmed, with 6 per cent. damages and costs.